internal_revenue_service number release date index number ---------------- -------------------------------------------------- ----------------------------------- ---------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-148917-13 date date legend taxpayer ----------------------------------------------------------------------------- ------------------------------------ subsidiary agency organization a organization b date year year year year year year year state a ---------------------------------------- ------------------------------------------ ----------------------------------- -------------------------- --------------------------- ------- ------- ------- ------- ------- ------- ------- ---------------- plr-148917-13 state b state c foreign_country a b c d e f g h i j k l ------------- -------------- ------------- ------------ -------------- ------ ------------ ---------- --------------- ---------- ----- ---------- ------------ -- -- dear -------------- this letter is in reply to a letter dated date and supplemental correspondence in which taxpayer requests rulings in connection with its status as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code taxpayer has requested the following rulings taxpayer will accrue income with respect to the issuance of the credits as defined below and properly recognize such income upon the earliest of the following events to take place the credits are earned the credits are received or the credits are due and plr-148917-13 pursuant to the authority of sec_856 income from the issuance of the credits will be considered as qualifying_income under sec_856 and c facts taxpayer is a domestic_corporation that elected to be treated as a reit beginning with its taxable_year ended date taxpayer’s annual_accounting_period is the calendar_year and its method_of_accounting is the accrual_method taxpayer is publicly traded taxpayer currently owns and manages over a acres of commercial forestland throughout the united_states including forestland in state a and state b during the tax years year through year taxpayer realized approximately b dollars or c percent of its gross_income as qualifying_income primarily from timber sales and rental revenue with respect to its forestlands taxpayer also owns subsidiary a foreign_country corporation subsidiary was formed in year and has been a qualified_reit_subsidiary qrs under sec_856 since taxpayer’s election of reit status through subsidiary taxpayer owns and manages forestlands and grasslands in foreign_country taxpayer currently owns or leases approximately d acres of forestland and grassland in foreign_country taxpayer and subsidiary plan to participate in two carbon sequestration projects one in the united_states and one in foreign_country involving the development and implementation of forestland management parameters on certain portions of taxpayer’s existing landholdings third party providers will analyze taxpayer’s forestlands develop forestland management parameters complying with the applicable carbon sequestration standards and market and sell the resulting carbon sequestration credits on behalf of taxpayer collectively the u s credits as defined below and the foreign credits as defined below are referred to as the credits the u s project the u s project will cover e acres of taxpayer’s landholdings in state a and state b and will entitle taxpayer to state c carbon offset credits u s credits under a program administered by agency and monitored by a third-party developer taxpayer expects to sell u s credits to third parties who wish to offset their carbon emissions the area of land encompassed by the u s project will be described in detail using either land surveys or latitude and longitude coordinates as well as detailed maps showing topography and location relative to nearby towns and roads the u s project will involve the design and implementation of forestland management parameters that will include the following criteria the u s land use restrictions plr-148917-13 taxpayer must maintain a specified composition of tree species taxpayer must either i adhere to sustainable harvesting practices certified by an independent third party or governmental agency or ii adhere to specified silvicultural practices and canopy retention averaging at least percent as measured over any acres within the project_area taxpayer must maintain or progress toward maintaining no more than percent of the project_area with forestland aged less than years and taxpayer must maintain specific quantities of sequestered carbon in dead wood within the project_area taxpayer expects that the agency will issue approximately f u s credits between year and year as a result of the u s project which will be sold to third parties at a price between g and h per u s credit taxpayer expects the u s credits to be sold as soon as practicable upon receipt and does not intend to hold u s credits for purposes of speculating on future appreciation taxpayer will commit to the u s land use restrictions for a minimum of years following the issuance of the u s credits these restrictions will be imposed on the parcels of land that taxpayer specifically identifies taxpayer will not have the right to substitute forest land that is not the subject of the u s project and third parties will monitor taxpayer’s compliance with the u s land use restrictions taxpayer may intentionally decide to forego the u s land use restrictions to do so taxpayer would be required to pay to the agency percent of the u s credits previously issued to taxpayer plus a penalty that begins pincite percent of the u s credits issued and decreases until it reaches percent in year of the u s project to make the required_payment taxpayer would either have to obtain the u s credits in the open market or if taxpayer had generated u s credits from another carbon sequestration project taxpayer could use those u s credits additionally the u s project requires that certain credits be held in a buffer account to offset unintentional carbon loss such as carbon loss due to a forest fire taxpayer is allowed but not required by the u s project agreements to record conservation easements on the land that is part of the u s project under the local law of both state a and state b taxpayer could record conservation easements reflecting the applicable forestland management parameters in the land records of the u s project_area either the easement holder or a third party with a right of enforcement could bring an action to enforce any such recorded easement a recorded conservation_easement would reduce the amount of buffer credits required by the agency and any conservation_easement would identify the agency as the beneficiary and specify the agency’s right to enforce all obligations under the easement however taxpayer would be required to find a third party to hold the easement on behalf of the agency due to the cost involved in finding third parties to plr-148917-13 hold such easements and the process involved to record the conservation easements taxpayer has represented that it is does not currently intend to pursue recording of conservation easements with respect to the u s project the foreign_country project the second project is a forest management project covering approximately i acres of recently planted forestland in foreign_country that will entitle taxpayer to certain carbon credits foreign credits under a program administered by organization a a third-party provider of carbon reduction standards taxpayer expects to sell the foreign credits to third parties who wish to offset their carbon emissions planning for the foreign_country project began in year at which time taxpayer commenced planting several types of trees over approximately i acres in foreign_country the foreign_country project describes the subject land by specific latitude and longitude coordinates under the terms of the foreign_country project taxpayer commits to the following forestland management parameters the foreign_country land use restrictions and collectively with the u s land use restrictions the land use restrictions establishment of pine and eucalyptus plantations on non-forested land periodic pruning of pine and eucalyptus plantations to certain specifications periodic thinning of pine and eucalyptus plantations to certain specifications periodic clear-cut harvesting of pine and eucalyptus plantations at specified intervals site preparation and replanting of trees following each clear-cut harvest and formation of permanent sampling plots in year after planting and maintenance of a continuous forest inventory to monitor tree growth forest health and fire risks taxpayer submitted the foreign_country project to organization a at the beginning of year as part of the application process taxpayer submitted a validation report prepared by organization b regarding the carbon sequestration potential of the foreign_country project the foreign_country project is currently in a monitoring and audit period that will result in the preparation of a monitoring report and a verification report those reports will be submitted to organization a along with a verification deed whereby organization b will represent to organization a that the foreign_country project continues to comply with the applicable_organization a rules and program requirements and that organization b has independently verified the amount of sequestered carbon taxpayer has previously submitted a registration deed of representation to organization a and taxpayer will also submit to organization a an issuance deed taxpayer represents in these deeds among other things that all project documents are true and accurate plr-148917-13 following the submission of the project documents organization a will determine the number of allocable foreign credits and will begin to deposit the foreign credits into taxpayer’s account taxpayer expects organization a to issue over j credits with respect to the foreign_country project with the vast majority of those foreign credits being issued in the first k years following approval a third party will sell the foreign credits on taxpayer’s behalf taxpayer expects to receive between l dollars and k dollars per foreign credit taxpayer expects the foreign credits to be sold as soon as practicable after receipt and does not intend to hold foreign credits for purposes of speculating on future appreciation taxpayer will commit to the foreign_country land use restrictions for a minimum of years the foreign_country project will impose these restrictions on the parcels of land that taxpayer will specifically identify taxpayer will not have the right to substitute forest land that is not the subject of the foreign_country project third parties will monitor taxpayer’s compliance taxpayer does not have the ability to forego entirely the foreign_country land use restrictions rather a portion of the foreign credits attributable to the foreign_country project will be held in a buffer account as potential replacement credits for any future loss of sequestered carbon based on the non-permanence risk rating of the foreign_country project the non-permanence risk rating is prepared by organization b using a list of risk factors designed to evaluate the potential for losses in carbon with respect to the foreign_country project the risk factors organization b evaluates include the management and financial viability of the project the longevity of the project and political and natural risks associated with the project the higher the non- permanence risk rating the more credits required in the buffer account buffer credits are not issued a serial number and cannot be sold organization a can release buffer credits from the buffer account over time as an incentive for continued verification of the project’s carbon sequestration potential once released buffer credits are issued as foreign credits into taxpayer’s designated account in the event taxpayer sells any portion of the foreign_country project the purchaser will be required to execute a deed of accession in respect of the registration deed under which the purchaser will agree to be bound by the terms of the registration deed taxpayer has consulted with local foreign_country counsel and has been advised that only a limited set of enumerated items are able to be recorded in foreign_country land records a conservation_easement such as what would be recordable in the u s is not an item that could be recorded in foreign_country land records however foreign_country counsel has advised taxpayer that a properly executed agreement imposing restrictions on land would be enforceable in foreign_country as a matter of contract taxpayer intends to execute the foreign county project documents in a manner that could be enforced under the laws of foreign_country plr-148917-13 law and analysis sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived under sec_61 congress intends to tax all gains or undeniable accessions to wealth clearly realized over which taxpayers have complete dominion 348_us_426 sec_856 provides that for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from sources that include dividends interest rents_from_real_property and gain from the sale_or_other_disposition of stock securities and real_property other than property in which the corporation is a dealer abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees and gain from certain_sales or other dispositions of real_estate_assets sec_856 provides that for a corporation to qualify as a reit at least percent of the corporation's gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by real_property gain from the sale_or_other_disposition of real_property other than property in which the corporation is a dealer dividends from reit stock and gain from the sale of reit stock abatements and refunds of taxes on real_property income and gain derived from foreclosure_property commitment_fees to make loans secured_by mortgages on real_property or to purchase or lease real_property gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part i whether any item_of_income or gain that does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c or ii whether any item_of_income or gain that otherwise constitutes gross_income not qualifying under sec_856 or c may be considered as gross_income that qualifies under sec_856 or c plr-148917-13 sec_1_856-4 provides that the term rents_from_real_property means generally the gross amounts received for_the_use_of or the right to use real_property of the real_estate_investment_trust sec_1_451-1 provides that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy generally all events that fix the right to receive income occur upon the earliest of the following events to take place the payment is received the payment is due or the income is earned by performance see 372_us_128 revrul_2003_10 2003_1_cb_288 the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86thcong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business taxpayer will earn the credits as a result of agreeing to certain restrictions on the use of its land the land use restrictions require taxpayer to abstain from certain uses of its land in both the u s and foreign_country additionally the foreign_country land use restrictions require taxpayer to affirmatively perform certain actions such as planting trees on its land the restrictions in the u s project are restrictions that could otherwise be recorded as an easement under local law the restrictions in the foreign_country project although not recordable as an easement under the local law of foreign_country are enforceable under the local law of foreign_country taxpayer is agreeing to the restrictions in each project for a period of years taxpayer will incur significant penalties if taxpayer does not abide by the restrictions to which it has agreed for these reasons the credits are akin to receiving payment for granting an easement for a term of years with respect to the taxpayer’s real_property cf 326_f2d_157 9th cir holding amount received for granting 10-year right to use a road was rent rather than sale of an interest in land aff’g tcmemo_1961_336 19_tc_114 concluding amount received for granting a right of way for a term not to exceed three years is ordinary_income because such a limited easement does not constitute sale of real_property under these circumstances treating the credits as qualifying_income does not interfere with or impede the objectives of congress in enacting sec_856 and c plr-148917-13 with respect to the issuance of the credits taxpayer will include the fair_market_value of the credits in its gross_income in accordance with sec_1_451-1 taxpayer’s basis in a credit will be equal to its fair_market_value when accrued as income cf 126_fsupp_184 conclusions as discussed above we hereby rule as follows taxpayer will accrue income with respect to the issuance of the credits and properly recognize such income upon the earliest of the following events to take place the credits are earned the credits are received or the credits are due pursuant to the authority of sec_856 income from the issuance of the credits will be considered as qualifying_income under sec_856 and c this ruling's application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions products
